Citation Nr: 1227854	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  09-25 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for gastrointestinal reflux disease (GERD).

2.  Entitlement to service connection for a respiratory disorder.

3.  Entitlement to service connection for a disability of the right knee.

4.  Entitlement to service connection for a disability of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to December 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In March 2010, the Veteran testified at a Board hearing before the undersigned in Washington, DC.  A transcript of the hearing has been associated with the claims file.

In a November 2010 opinion, the Board reopened the claims at issue at remanded them for further development.  They now return for appellate review.

The service connection claims for GERD and disabilities of the bilateral knees are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current chronic obstructive pulmonary disease is not related to episodes of acute bronchitis during active military service.





CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The claimant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

Here, prior to the initial rating decision in this matter, an October 2008 letter informed the Veteran of the elements of service connection, including the degree of disability and effective date, gave examples of the types of evidence the Veteran could submit in support of her claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  See id.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the claims file.  In this regard, pursuant to the Board's November 2010 remand directive, outstanding VA treatment records dated from 2009 to 2011 were obtained and associated with the file.  Private medical records identified by the Veteran have also been obtained to the extent possible.  The Veteran has not identified any other outstanding records that she wanted VA to obtain or that she felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, in accordance with the Board's November 2010 remand, an appropriate VA respiratory examination was performed in May 2011.  The Board finds that the VA examination report is adequate for the purpose of making a decision on this claim, as the examiner reviewed the claims file and the relevant medical history, interviewed and examined the Veteran, and provided a complete rationale for the opinion stated which is grounded in the Veteran's medical history and the clinical findings made on examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also finds that there has been substantial compliance with its remand directives, for the reasons discussed above.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

II. Analysis

The Veteran claims entitlement to service connection for a respiratory disorder, which she argues is related to episodes of bronchitis during active service.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Here, the service treatment records show acute episodes of respiratory symptoms and diagnoses of upper respiratory infections, but do not establish a chronic respiratory disorder during active service.  Specifically, in March 1984, the Veteran reported a one-week history of a cold, including a cough and fever.  She was diagnosed with an upper respiratory infection.  In April 1985, the Veteran reported a dry cough which had been present for three days, as well as sneezing, a sore throat, and headaches.  It was noted that the Veteran had a history of bronchitis.  However, the chest was clear on examination and no diagnosis was rendered with regard to her respiratory complaints at that time.  Finally, a service treatment record dated in February 1986 (the record does not actually specify the year, but includes the month and the Veteran's age at the time, from which the Board has derived the year) shows that the Veteran reported a one-week history of shortness of breath, coughing, and a sore chest.  She again reported a history of bronchitis.  On examination, the Veteran's lungs were clear to auscultation (CTA).  She was diagnosed with an upper respiratory infection.  There are no other service treatment records reflecting diagnoses or complaints of respiratory problems.  The December 1986 separation examination report shows that the Veteran's lungs and chest were found to be normal on clinical evaluation.  In the accompanying report of medical history, the Veteran denied a history of shortness of breath or a chronic cough.  

In sum, the service treatment records show reports of acute respiratory episodes each of which had been present for a week or less.  Although a history of bronchitis was noted, she was never actually diagnosed with bronchitis during active service.  Rather, her lungs were clear on examination and she was diagnosed with an upper respiratory infection.  There is an interval of about a year between each respiratory complaint and the separation examination report shows that the Veteran's lungs and chest were found to be normal and that she denied a history of chronic coughing or shortness of breath.  As such, the Board finds that a chronic respiratory disorder, to include bronchitis, did not manifest during active service.  See 38 C.F.R. § 3.303(b).  

The earliest post-service medical evidence is an April 2001 private treatment record showing that the Veteran reported a three-day history of extreme shortness of breath as well as a cough and congestion.  A chest x-ray examination did not reveal any abnormalities and the interpreter's impression was that the Veteran did not have any active disease. 

A February 2005 private treatment record shows that the Veteran reported chest congestion and a cough, as well a history of recurrent bronchitis.  She was diagnosed with bronchitis.

An October 2005 VA treatment record reflects that COPD was diagnosed when she was hospitalized in early October 2005.  

A November 2008 VA treatment record shows a diagnosis of acute bronchitis based on symptoms of coughing and hoarseness.  It was noted in this record that the Veteran reported having frequent episodes of bronchitis during active service, but not as often in more recent years. 

The Board finds that while the treatment records discussed above show that the Veteran has had episodes of bronchitis since active service, they do not show a continuity of bronchial infections ever since active service or a current diagnosis of chronic bronchitis.  The Veteran has never stated that she had chronic or ongoing bronchial infections ever since active service.  Moreover, the separation examination is negative for respiratory problems and the earliest post-service medical evidence documenting the Veteran's respiratory problems is dated in April 2001 and thus about fifteen years after the Veteran's separation from active service.  At that time, the Veteran reported a three-day history of respiratory symptoms.  She did not mention her military service or relate a longer history of ongoing bronchial infections or respiratory problems.  Moreover, the April 2001 chest x-ray did not show any abnormalities indicative of a history of a lung disorder.  Accordingly, the Board finds that a continuity of symptoms after service has not been established.  See 38 C.F.R. § 3.303(b).

While the Board finds that a chronic respiratory disorder did not manifest during active and that a continuity of symptoms after discharge has not been established, service connection may still be granted if the evidence nevertheless shows a relationship to service.  See 38 C.F.R. § 3.303(d).  

Here, the Board finds that the preponderance of the evidence weighs against a relationship between the Veteran's current respiratory disorder and her period of service.  In this regard, the Veteran submitted a December 2008 private medical opinion by a physician named C.B.  The doctor did not examine the Veteran or meet with her in person, but did review her medical records.  The physician opined that the Veteran's current "lung problems" began in and were caused by her period of active service.  The doctor noted that the Veteran had bronchitis during active service and that she now had recurrent episodes of bronchitis.  Moreover, the doctor stated that "bronchial infections (bronchitis)" cause scarring and dilation, and once this occurs the lungs are susceptible to recurrent infections and bronchial scarring.  Thus, the Veteran's bronchial infections during service likely caused some bronchial scarring leading to her current respiratory problems.  Doctor C.B. also observed that the Veteran's medical records did not support "another more plausible etiology for her current lung pathology."  

Unfortunately, the Board must discount the weight of this opinion.  In this regard, the Court held in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) that the probative value of a medical opinion comes from its reasoning and that a medical opinion is not entitled to any weight if it contains only data and conclusions.  The Court further held that critical pieces of information from a claimant's medical history can lend credence to the opinion of a medical expert who considers them, and detract from the medical opinions of experts who do not.  Id.  In this case, the Veteran has not been diagnosed with chronic bronchitis and Dr. C.B. did not himself perform an examination of the Veteran upon which such a diagnosis might be based.  Rather, the post-service medical evidence shows a current diagnosis of COPD, and that she suffers from occasional episodes of acute bronchitis which, according to the Veteran, occur less often than during active service.  

Further, the service treatment records themselves do not show diagnoses or findings of bronchitis.  While they note a history of bronchitis, the Veteran was only diagnosed with an acute respiratory infection, and only twice during service, once in 1984 and once in 1986.  Indeed, the Veteran's lungs were consistently found to be clear on examination at that time.  Thus, Dr. C.B.'s opinion that the Veteran's lungs might have been scarred by bronchitis during service does not account for the fact that bronchitis was not diagnosed at that time.   

Moreover, as noted above, the April 2001 private x-ray report did not show any scarring or abnormalities, thus further weighing against Dr. C.B.'s opinion that the Veteran may have had residual scarring from bronchial infections during service.  

Finally, as will be discussed in more detail below, the Veteran has a history of decades of smoking which, according to the May 2011 VA examination report, is more likely the cause of her current chronic respiratory disorder, which has been diagnosed as COPD.  Thus, Dr. C.B.'s finding there was no other plausible etiology for the Veteran's lung disorder does not account for her long-standing history of smoking or her present diagnosis of COPD.  

Accordingly, because the December 2008 private medical opinion is inconsistent with and does not account for the contemporaneous medical evidence of record, as discussed above, the Board finds that it is entitled to little weight. 

The May 2011 VA examination report reflects that, according to the Veteran's reported history, she had not had an episode of bronchitis in the last two years and did not have a chronic cough.  She related that she had been diagnosed with COPD or emphysema in 2005.  The Board notes that in addition to October 2005 and May 2011 VA treatment records showing diagnoses of COPD, a June 2011 VA pulmonary function test (PFT) reflects a diagnosis of moderately severe obstructive ventilatory dysfunction.  At the May 2011 VA examination, the Veteran reported some occasional shortness of breath with moderate exertion.  She stated that she had smoked for over thirty years and quit in 2005.  After reviewing the claims file and examining the Veteran, the examiner concluded that the Veteran had COPD which was not caused by or a result of bronchitis during active service.  In support of this opinion, the examiner explained that bronchitis was an acute infection which was different than chronic bronchitis.  The Board notes that, as discussed above, the competent medical evidence is negative for a diagnosis of chronic bronchitis.  Further, the examiner stated that the Veteran's COPD was more likely related to her long-standing history of smoking than to the episodes of bronchitis during service. 

The Board accords the May 2011 VA opinion more evidentiary weight than the December 2008 opinion by Dr. C.B.  The May 2011 VA opinion is highly probative and persuasive as it was authored by a medical professional and is based on both an examination of the Veteran and a review of the pertinent medical history reflected in the claims file and as reported by the Veteran.  Further, it is supported by a rationale which is consistent with the evidence of record.  As explained above, the Board must discount the weight of the December 2008 private opinion as it is inconsistent with the contemporaneous medical evidence. 

The Board notes that the Veteran reported a history of smoking during active service, as shown in the December 1986 report of medical history.  Her COPD has been linked to such smoking.  However, for claims filed after June 9, 1998, as is the case here, service connection cannot be granted for disease or injury attributable to the use of tobacco products during service, except for Buerger's disease.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2011).  Thus, service connection for a respiratory disorder on this basis is barred as a matter of law.  See id. 

The Board has also considered the Veteran's argument that her current respiratory disorder is related to her respiratory problems during active service, and has reviewed her testimony at the March 2010 Board hearing in support of this contention.  The Veteran is competent to testify as to matters within her experience and personal knowledge, such as her symptoms and medical history.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  However, the Board finds that whether her COPD or current episodes of acute bronchitis are related to her in-service respiratory infections or alleged episodes of bronchitis (as noted above, the service treatment records are negative for contemporaneous diagnoses of bronchitis) is a determination that is too medically complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, as a lay person, the Veteran does not have the medical training or expertise to render a competent medical opinion in this regard.  See id.  As such, the Veteran's opinion carries little weight and is outweighed by the findings to the contrary by the VA examiner, a medical professional with appropriate expertise who considered the Veteran's statements and the pertinent evidence of record and did not find such a relationship.  See id.  

Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a respiratory disorder, to include COPD and bronchitis, must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a respiratory disorder is denied. 

REMAND

While the Board regrets the further delay, the Veteran's service connection claims for disabilities of the bilateral knees and GERD must be remanded for further development.  

In its November 2010 remand, the Board instructed the agency of original jurisdiction (AOJ) to provide a VA examination to help determine whether the Veteran's GERD and bilateral knee disabilities are related to service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Board finds that the examiner's opinions in the May 2011 VA examination report with regard to the Veteran's bilateral knee disabilities and GERD are not sufficient for the purpose of making a decision on these claims.  With regard to the Veteran's GERD, the examiner simply stated that the Veteran's GERD was less likely as not caused by or a result of active military service as there was no nexus between GERD and active military service.  The examiner did not explain her reasons for finding that there was no nexus to service.  As noted in the Board's November 2010 remand, a December 2008 private medical opinion states that the Veteran's GERD is related to gastric distress she experienced in service, and an August 1985 service treatment record reflects that the Veteran was taking Pepto-Bismol which, according to the December 2008 private medical evaluation, is indicative of gastric distress at the time.  Moreover, in the Veteran's December 1986 separation examination report, she indicated having a history of frequent indigestion, although this report does not clarify whether the history was prior to service.  

Accordingly, a new VA opinion should be obtained regarding the etiology of the Veteran's GERD.  In this regard, the Board notes that a March 1980 private treatment record, dated almost four years prior to the Veteran's entrance into active service in January 1984, reflects that the Veteran was diagnosed with chronic cholecystitis and underwent a cholecystectomy and operative cholangiogram with complete relief of gastrointestinal symptoms.  At the time, she had experienced right upper quadrant pain associated with intolerance to foods, mostly fatty foods, and with nausea and occasional vomiting.  If the examiner does find that the Veteran had gastrointestinal symptoms during service related to her present GERD, the examiner should opine whether clear and unmistakable (i.e. obvious or manifest) evidence shows that these symptoms were related to her pre-service March 1980 diagnosis of cholecystitis, for which she underwent a cholecystectomy and operative cholangiogram, and, if so, whether clear and unmistakable (i.e. obvious or manifest) evidence shows that the Veteran's gastrointestinal problems were not aggravated during service beyond their natural progression. 

With regard to the Veteran's knees, the examiner stated that her current degenerative joint disease of the bilateral knees was less likely as not caused by or a result of active military service because it "can be a normal finding" at the Veteran's age.  However, this opinion does not address or account for the Veteran's recurrent knee problems during active service, as discussed in the Board's November 2010 remand.  In this regard, the Veteran injured both knees during service, was put on medical profile, was treated several times for knee pain, and was diagnosed with Osgood-Schlatter's disease of both knees.  Thus, a new VA opinion is warranted which takes into account this pertinent evidence in addressing the etiology of the Veteran's current bilateral knee disabilities. 

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain a VA opinion addressing the nature and etiology of the Veteran's gastrointestinal disorder, to include GERD.  The Veteran need not be scheduled for another VA examination unless deemed necessary by the medical professional rendering an opinion on this claim.  The entire claims file and a copy of this REMAND must be made available to the examiner.  The examiner must note that the evidence in the claims file has been reviewed.  

After reviewing the file, the examiner should render an opinion as to whether the Veteran's gastrointestinal disorder, to include GERD, is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  In this regard, the examiner should take into account, among other evidence of record, the March 1980 private treatment record dated prior to service reflecting that the Veteran was diagnosed with chronic cholecystitis and underwent a cholecystectomy and operative cholangiogram with complete relief of GI symptoms; the August 1985 service treatment record reflecting that the Veteran was taking Pepto-Bismol; the Veteran's December 1986 separation examination report indicating a history of frequent indigestion; the October 2005 VA treatment record reflecting that GERD had been present for two years; and the December 2008 private medical evaluation reflecting that the Veteran's GERD is related to gastric distress she experienced in service.  

If the examiner does find that the Veteran had gastrointestinal symptoms during service related to her present GERD, the examiner should render an opinion as to the following:

* Whether the clear and unmistakable (i.e. obvious or manifest) evidence shows that these symptoms were related to her pre-service March 1980 diagnosis of cholecystitis, for which she underwent a cholecystectomy and operative cholangiogram, and, if so, 
* Whether the clear and unmistakable (i.e. obvious or manifest) evidence shows that any pre-existing gastrointestinal condition was not aggravated during service beyond its natural  progression. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

2. The AOJ should obtain a VA opinion addressing the nature and etiology of the Veteran's bilateral knee disabilities.  The Veteran need not be scheduled for another VA examination unless deemed necessary by the medical professional rendering an opinion on this claim.  The entire claims file and a copy of this REMAND must be made available to the examiner.  The examiner must note that the evidence in the claims file has been reviewed.  

After reviewing the file, the examiner should render an opinion as to whether the Veteran's bilateral knee disabilities are at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  Separate opinions should be provided for the Veteran's left and right knees.  In this regard, the examiner should take into account the Veteran's in-service bilateral knee injuries, treatment for bilateral knee pain, and diagnoses of bilateral Osgood-Schlatter's disease, the March 2005 private MRI's, and the December 2008 private evaluation report reflecting that the Veteran's bilateral knee disabilities were caused by active service. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  Her cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


